[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               August 24, 2006
                              No. 05-15463                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                   D. C. Docket No. 04-00005-CR-3-MCR

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

LARRY DION HAMMOND,
a.k.a. Asst Supt Ham,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                             (August 24, 2006)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Larry Dion Hammond appeals his convictions on one count of conspiracy to
distribute and possess with intent to distribute cocaine and two counts of

possession with intent to distribute cocaine. Hammond argues that the district

court erred by refusing to grant a mistrial after government witnesses, on two

separate occasions, incidentally made improper references to his criminal record.

The district court gave a curative instruction after the first objection, but declined

to do so after the second so as not to highlight the improper testimony. Having

considered the briefs and after reviewing the record, we doubt that the improper

testimony substantially influenced the jury’s guilty verdicts, given the weight of

the evidence. We also find no indication of prosecutorial misconduct in procuring

the testimony. Furthermore, we find no abuse of the district court’s discretion in

refusing to grant a mistrial.

      AFFIRMED.




                                            2